DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections

Claims 35, 40, 87, and 112 are objected to because of the following informalities: 
a) in claim 35, line 3 the word – are – should be inserted between the words “channels” and “arranged”;

b) in claim 40 line 8 is redundant with line 7:

    PNG
    media_image1.png
    69
    648
    media_image1.png
    Greyscale

; 

c) in claim 87, the third from last line and the last line, “pore” (singular) should be – pores – (plural); and

d) in claim 112, (a)(iv) the space between “photo” and “resist” should be deleted to be consistent with the occurrences of “photoresist” in the claim.


Appropriate correction is required.




Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6, 37,  39, 40, 45, 48, 53, and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: 
a) claim 6 recites the limitation “the said electrode within the chamber " in line 2.  There is insufficient antecedent basis for this limitation in the claim; 

b) claim 6 recites the limitation “said electrode within the first fluidic channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim; 

c) claim 37 recites the limitation “wherein the cell " in line 1.  There is insufficient antecedent basis for this limitation in the claim; 

d) claim 40 has the limitation “wherein the single cell is loaded [italicizing by the Examiner]”, which can be read as a method step.  However, claim 40 is a system claim, that is a device claim.  So, the statutory class of invention of claim 40 is not clear.  If published as is in a patent the public would not know if they would have to perform cell loading in order to infringe the claimed system; and

e) claim 45 recites the limitation “the cell " in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

f) claim 53 recites the limitation “the one or more electrodes of the chamber " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim; and

g) claim 56 recites the limitation “the said electrode within the chamber " in 
lines 2-2.  There is insufficient antecedent basis for this limitation in the claim. 





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 35, 37, 48, 55, 62, 63, 66, 76, 85, and 86 are rejected under 
35 U.S.C. 103 as being unpatentable over Zhang et al., “Single Molecule DNA Resensing Using a Two-Pore device,” Small 20181, 14, 1801890, 11 pages (hereafter “Zhang”; cited in Applicant’s Information Disclosure Statement) in view of Schembri et al. US 2007/0202008 A1 (hereafter “Schembri”).

Addressing claim 1, Zhang discloses a nanopore device for an assay (see the title and Figures 2(b) and 2(e)), comprising: a chip comprising a nanopore component (see Figures 2(a)- 2(c), noting especially “two-pore chip” in the Figure 2(c) caption), wherein each nanopore component comprises:
(a) a first pore (“Pore 1” in Figure 1(a), left nanopore in Figure 2(b)) positioned
between, and fluidically connecting, a chamber and a first fluidic channel (the Examiner is construing in Zhang the common reservoir above the pores, not shown, but disclosed in the first full paragraph in the second column on page 2 as the recited chamber in the claim.  As for the recited first fluidic channel the Examiner is construing “Channel 1” in Figure 1(a) as this channel as well as the left Embedded microchannel in Figure 2(b)); 
(b) a second pore (“Pore 2” in Figure 1(a), right nanopore in Figure 2(b)) 
positioned between, and fluidically connecting, the
chamber and a second fluidic channel (again, the Examiner is construing in Zhang the common reservoir above the pores, not shown, but disclosed in the first full paragraph in the second column on page 2 as the recited chamber in the claim.  As for the recited second fluidic channel the Examiner is construing “Channel 2” in Figure 1(a) as this channel as well as the right Embedded microchannel in Figure 2(b)) ; wherein the first pore and the second pore are spaced apart from each other by a distance (see Figures 2(a) and 2(e)); 
(c) one or more electrodes positioned within the first and second fluidic channels,
wherein the one or more electrodes are configured to apply a first voltage across the first pore, and a second voltage across the second pore (although not labeled one of skill in the nanopore sensor art would immediately recognize from Zhang Figure 1(a) that at least one electrode as claimed is provided in each of the first fluidic channel and the second fluidic channel:
 
    PNG
    media_image2.png
    384
    619
    media_image2.png
    Greyscale

Also see the Zhang Figure 2(b) caption;  the penultimate sentence of 
1. Introduction, which is on page 3, above the 2. Results and Discussion header; and see the third sentence from the end of the first full paragraph in the second column on page 2 (“When the electric field . . . .”)); and 
(d) one or more sensors configured to detect: a current measurement that
detects capture and partial or full translocation of the molecule into and through the first pore (see Electric Sensing: on page 10.  The claimed one or more sensors are also implied by the last two sentences of the abstract, which is just above the 1. Introduction header, which is on 
page 1, and also see Figures 1(c) and 4); and 
a current measurement that detects capture and partial or full translocation of the molecule into and through the second pore(see Electric Sensing: on page 10; the last two lines of the abstract, which is just above the 1. Introduction header, which is on page 1; and also see Figures 1(c) and 4).  
	Zhang, though, does not disclose that the nanopore device is a nanopore array device for multiplexed assays and so does not disclose that the chip comprises an array of nanopore components, each as described above.  However, to have the nanopore device of Zhang be a nanopore array device for multiplexed assays and chip comprise an array of nanopore components is prima facie obvious as mere duplication of parts for a multiplied effect (here performing multiple assays simultaneously yet independently from each other in a single compact device).  See MPEP 2144.04(VI)(B).  This is especially so because duplicating nanopore components om a chip of a nanopore device to form a nanopore array device for multiplexed assays was known at the time of the effective filing date of the application.  See, for example, Schembri Figure 5 and paragraphs [0044] and [0046].  

Addressing claim 3, at least a signal processor may be inferred from  Electric Sensing on page 10 and the current signals shown in Figures 7(b)-(e).  Also, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a computer and so a microprocessor to generate the graphs shown in Figures 7(f) and 7(g) otherwise laborious calculations and plotting of data points on graph paper would have to be down by hand.  

	Addressing claim 35, for the additional limitations of this claim see Zhang Figures 2(a) and (b).


Addressing claim 37, Zhang discloses a nanopore system for performing an assay (see the title and Figures 2(b) and 2(e)), comprising: a chip comprising a nanopore component (see Figures 2(a)- 2(c), noting especially “two-pore chip” in the Figure 2(c) caption), wherein each nanopore component comprises:
(a) a first pore (“Pore 1” in Figure 1(a), left nanopore in Figure 2(b)) positioned
between, and fluidically connecting, a chamber and a first fluidic channel (the Examiner is construing in Zhang the common reservoir above the pores, not shown, but disclosed in the first full paragraph in the second column on page 2 as the recited chamber in the claim.  As for the recited first fluidic channel the Examiner is construing “Channel 1” in Figure 1(a) as this channel as well as the left Embedded microchannel in Figure 2(b)); 
(b) a second pore (“Pore 2” in Figure 1(a), right nanopore in Figure 2(b)) 
positioned between, and fluidically connecting, the
chamber and a second fluidic channel (again, the Examiner is construing in Zhang the common reservoir above the pores, not shown, but disclosed in the first full paragraph in the second column on page 2 as the recited chamber in the claim.  As for the recited second fluidic channel the Examiner is construing “Channel 2” in Figure 1(a) as this channel as well as the right Embedded microchannel in Figure 2(b)) ; wherein the first pore and the second pore are spaced apart from each other by a distance (see Figures 2(a) and 2(e)); 
(c) one or more electrodes positioned within the first and second fluidic channels,
wherein the one or more electrodes are configured to apply a first voltage across the first pore, and a second voltage across the second pore (although not labeled one of skill in the nanopore sensor art would immediately recognize from Zhang Figure 1(a) that at least one electrode as claimed is provided in each of the first fluidic channel and the second fluidic channel:
 
    PNG
    media_image2.png
    384
    619
    media_image2.png
    Greyscale

Also see the Zhang Figure 2(b) caption;  the penultimate sentence of 
1. Introduction, which is on page 3, above the 2. Results and Discussion header; and see the third sentence from the end of the first full paragraph in the second column on page 2 (“When the electric field . . . .”)); and 
(d) a sensor subsystem configured to detect: a current measurement that
detects capture and partial or full translocation of the molecule into and through the first pore (see Electric Sensing: on page 10.  The claimed sensor subsystem is also implied by the last two sentences of the abstract, which is just above the 1. Introduction header, which is on 
page 1, and also see Figures 1(c) and 4); and 
a current measurement that detects capture and partial or full translocation of the molecule into and through the second pore(see Electric Sensing: on page 10; the last two lines of the abstract, which is just above the 1. Introduction header, which is on page 1; and also see Figures 1(c) and 4).  
Zhang, though, does not disclose that the chip of the nanopore system  comprises an array of nanopore components, each as described above.  However, to have the nanopore system of Zhang be for performing multiplexed assays and chip comprise an array of nanopore components is prima facie obvious as mere duplication of parts for a multiplied effect (here performing multiple assays simultaneously yet independently from each other in a single compact device).  See MPEP 2144.04(VI)(B).  This is especially so because duplicating nanopore components om a chip of a nanopore device to form a nanopore array device for multiplexed assays was known at the time of the effective filing date of the application.  See, for example, Schembri Figure 5 and paragraphs [0044] and [0046].  



Addressing claim 48, the recited first sensor and second sensor may be inferred from the following in Zhang

    PNG
    media_image3.png
    612
    1482
    media_image3.png
    Greyscale


Addressing claim 55, for the additional limitation of this claim see in Zhang the abstract on page 1 (noting therein “measurement of trans-pore ionic current at each of two nanopores”) and note “Electric Sensing:  ionic current signal as recorded” on 
page 10.    

Addressing claim 62, for the additional limitation of this claim one may infer from Zhang Figures 8(a) and 8(b) that Zhang discloses having a distance between an outermost edge of the first fluidic channel and an outermost edge of the second fluidic channel be within the range of 200 µm to 5mm:

    PNG
    media_image4.png
    625
    609
    media_image4.png
    Greyscale


Additionally, although not needed to meet the claim, the Examiner will note that to have the distance between an opening of the first fluidic channel and an opening of the second fluidic channel is in light of Zhang Figure 8(a) prima facie obvious as just a change in size or proportion of the chip.   See MPEP 2144.04 (IV) (A).


Addressing claim 63, for the additional limitations of this claim see annotated Zhang Figure 2(a) below

    PNG
    media_image5.png
    410
    1386
    media_image5.png
    Greyscale







Addressing claim 66, in light of  annotated Zhang Figure 2(a) below 

    PNG
    media_image5.png
    410
    1386
    media_image5.png
    Greyscale



and Zhang Figure 8(a), which provides a refence length scale (note 2 mm index at bottom right-hand corner), 

    PNG
    media_image4.png
    625
    609
    media_image4.png
    Greyscale


it is prima facie obvious as just a change in size or proportion of the chip (see MPEP 2144.04 (IV) (A)) to have the distance between an outermost edge of the first opening of the first fluidic channel and an outermost edge of the first opening of the second fluidic channel range from 100 µm to 500 µm, and the distance between an outermost edge of the second opening of the first fluidic channel and an outermost edge of the second opening of the second fluidic channel ranges from 100 µm to 500 µm


Addressing claim 76, for the claimed diameter range for the first pore and the second pore see Zhang Figure 2(e):

    PNG
    media_image6.png
    521
    1585
    media_image6.png
    Greyscale


As for the claimed length range for the first and second fluidic channels being from 100µm to 500 µm, Zhang is silent; however, Zhang does disclose that the dimensions of the chip are 8 x 8 x 0.5 mm3.  See Zhang Figure 2(c).  Thus, this claimed length range is prima facie obvious as just a change in size or proportion of the chip (see MPEP 2144.04 (IV) (A)).  



Addressing claim 85, for the additional limitations of this claim see Zhang Figures 2(a) and (b).

Addressing claim 86, the additional limitations of this claim may be inferred from  Zhang Figures 1(a) and 7(a), and 2.1 Sequential DNA Translocation through Two Pores, which is on page 3.  



Claims 7 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Schembri as applied to claims 1, 3, 35, 37,48, 55, 62, 63, 66, 76, 85, and 86 above, and further in view of Aksimentiev et al. US 2018/0088104 A1 (hereafter “Aksimentiev”).

Addressing claims 7 and 57, Zhang as modified by Schembri does not disclose that the device comprises “a processor configured to: determine from the sensor, the simultaneous presence of the molecule in both pores, and responsive to that determination, to adjust one or more of the first and second voltages to produce a first force and an opposing second force acting on the molecule, wherein the first and second forces control the direction and speed of the molecule translocating through the first and second pores…”, although the Examiner will note that Zhang implicitly discloses  a processor configured to produce a first force and an opposing second force acting on the molecule, wherein the first and second forces control the direction and speed of the molecule translocating through the first and second pores.  See Zhang Figure 7(b).
Aksimentiev discloses a nanopore device for assay comprising a nanopore component having two side-by-side nanopores through which a biomolecule may be translocated.  This nanopore device further comprises a processor configured as claimed.  See the Abstract, claim 1, Figures 1, 4B, Figure 5B (noting, for example, vectors FL and FR at time t = 0 µs), and Figures 30-32; and paragraphs [0029], [0031], [0042], [0043], and [0048].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the processor in the device of Zhang as modified by Schembri be also configured as disclosed by Aksimentiev

    PNG
    media_image7.png
    204
    433
    media_image7.png
    Greyscale

(Aksimentiev paragraph [0042]).
Also,

    PNG
    media_image8.png
    486
    411
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    106
    433
    media_image9.png
    Greyscale



	



Claims 39 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Schembri as applied to claims 1, 3, 35, 37, 48, 55, 62, 63, 66, 76, 85, and 86 above, and further in view of online Nature Education definition of “plasmid/plasmids” (hereafter “Nature Education”).  

Addressing claim 39, as a first matter, the Examiner will note that the relationship of the cell in this claim to the nanopore system of underlying claim 37 is not clear as there is no antecedent basis for “the cell”.  As such the Examiner is broadly interpreting the additional limitation of claim 39 as just requiring that when a nanopore component of the nanopore system is used, then the molecule to be translocated through the nanopores is from a single cell.  So, further, it is not clear how the source of a molecule to be translocated and not even necessarily present in the nanopore system further structurally or compositionally modifies the nanopore system of claim 37.  Thus claim 39 can be rejected on the same basis as claim 37 has been.  In any event, Zhang discloses that the molecule may be a plasmid DNA (see the last paragraph on Zhang page 5).  As evidenced by Nature Education, “Plasmids naturally exist in bacterial cells.”

Addressing claim 45, as a first matter, the Examiner will note that the relationship of the cell in this claim to the nanopore system of underlying claim 37 is not clear as there is no antecedent basis for “the cell”.  As such the Examiner is broadly interpreting the additional limitation of claim 45 as just requiring that when a nanopore component of the nanopore system is used, then the molecule to be translocated through the nanopores is from a single cell.  So, further, it is not clear how the source of a molecule to be translocated, such as a neuron or a muscle cell, and not even necessarily present in the nanopore system further structurally or compositionally modifies the nanopore system of claim 37.  Thus claim 45 can be rejected on the same basis as claim 37 has been.  



Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Schembri as applied to claim 39 above, and further in view of Drndic et al. 
WO 2011/103424 A2 (hereafter “Drndic”).

Addressing claim 40, Zhang as modified by Schembri does not disclose having the nanopre system be loaded with a single cell as claimed. 
Drndic discloses a nanopore system for performing a multiplexed assay comprising an array of nanopore components and an input chamber in which a cell may be loaded.  See in Drndic the title, Abstract, Figure 33, and paragraph [0202].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to configure the chamber of the nanopore component of the system of Zhang as modified by Schembri to be able to be loaded with a single cell as taught by Drndic because as disclosed by Drndic then the cell can be lysed within the nanopore system. This modification will make the nanopore system more convenient to use as fewer, if any, sample processing steps outside the nanopore system will be needed.  
Although not needed to meet the claim the Examiner will note that one of ordinary skill in the nanopore sensor art would recognize that an opening at the first fluidic channel or at the second fluidic channel or an inlet thereof could just as well be modified receive a single cell for subsequent lysing.   	


	
Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Schembri as applied to claims 1, 3, 35, 37, 48, 55, 62, 63, 66, 76, 85, and 86 above, and further in view of May et al. EP 1544310 A2 (hereafter “May”).

Addressing claim 51, Zhang as modified by Schembri does not specifically disclose having the system further comprise “a processor and a computer-readable medium, comprising instructions that cause the processor to control the array of nanopore components as molecules translocate into and through the first and second pores of each nanopore component.”  As a first matter, assuming that the system of Zhang as modified by Schembri does not comprise a processor and a computer-readable medium, then the control of the array of nanopore components would have to be performed manually, which is likely impossible for even a single nanopore component in light of the seconds or sub-second time scale of the translocation events  (see, for example, Zhang Figures 4(b)-(d)).  So, at the least, to have the system of Zhang as modified by Schembri comprise a processor and a computer-readable medium as claimed is prima facie obvious as just automating a manual activity.  See MPEP 2144.04 (III).  In any event, May discloses a nanopore device for an assay comprising a processor2 and a computer-readable medium, comprising instructions that cause the processor to control a nanopore component within the device as a molecule translocate into and through a pore of the nanopore component.  See in May the Abstract, paragraphs [0101] –[0103], and claim 15.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to adopt the use of a processor and a computer-readable medium in a similar manner as taught by May into the system of Zhang as modified by Schembri to control the nanopore components because using one or more persons to control the nanopore components manually would be very inefficient, if even possible, and would risk large measurement error as response time of seconds or even swifter than one second may be required.  
	
 
	Addressing claim 52, as computers, such as a personal computer (PC) as mentioned by May (paragraph [0102]), typically contain a microprocessor, the processor in the system of Zhang as modified by Schembri would be expected to contain a microprocessor, if not also a signal processor since Zhang clearly discloses processing signals (see Zhang Figure 7, for example).  

Addressing claim 53, as the molecule translocates the pores due to the voltages applied among the electrode in the first fluidic channel, the electrode in the chamber, and the  electrode in the second fluidic chamber (see, for example, Zhang Figures 1(a) and 1(b))), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application (indeed necessary) to have the processor be “connected to the one or more electrodes of the first and second fluidic channels and the one or more electrodes of the chamber.”
	


Claims 87 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Schembri and May.

Addressing claim 87, Zhang discloses a method for controlling a nanopore component on a nanopore chip (see the title and abstract), the method comprising the steps of 
(a) performing an assay on a chip comprising a nanopore component (see the title abstract and Figures 1 and 2), wherein each nanopore component comprises:
 a first pore (“Pore 1” in Figure 1(a), left nanopore in Figure 2(b)) positioned
between, and fluidically connecting, a chamber and a first fluidic channel (the Examiner is construing in Zhang the common reservoir above the pores, not shown, but disclosed in the first full paragraph in the second column on page 2 as the recited chamber in the claim.  As for the recited first fluidic channel the Examiner is construing “Channel 1” in Figure 1(a) as this channel as well as the left Embedded microchannel in Figure 2(b)); 
a second pore (“Pore 2” in Figure 1(a), right nanopore in Figure 2(b)) 
positioned between, and fluidically connecting, the
chamber and a second fluidic channel (again, the Examiner is construing in Zhang the common reservoir above the pores, not shown, but disclosed in the first full paragraph in the second column on page 2 as the recited chamber in the claim.  As for the recited second fluidic channel the Examiner is construing “Channel 2” in Figure 1(a) as this channel as well as the right Embedded microchannel in Figure 2(b)) ; 
wherein the first pore and the second pore are spaced apart from each other by a
distance (see Figures 2(a) and 2(e));  one or more electrodes positioned within the first and second fluidic channels, wherein the one or more electrodes are configured to apply a first voltage across the first pore, and a second voltage across the second pore (although not labeled one of skill in the nanopore sensor art would immediately recognize from Zhang Figure 1(a) that at least one electrode as claimed is provided in each of the first fluidic channel and the second fluidic channel:
 
    PNG
    media_image2.png
    384
    619
    media_image2.png
    Greyscale

Also see the Zhang Figure 2(b) caption;  the penultimate sentence of 
1. Introduction, which is on page 3, above the 2. Results and Discussion header; and see the third sentence from the end of the first full paragraph in the second column on page 2 (“When the electric field . . . .”)); and one or more sensors configured to detect: 
a current measurement that detects capture and partial or full translocation of the
molecule into and through the first pore (see Electric Sensing: on page 10.  The claimed one or more sensors are also implied by the last two sentences of the abstract, which is just above the 1. Introduction header, which is on page 1, and also see Figures 1(c) and 4); and 
a current measurement that detects capture and partial or full translocation of the
molecule into and through the second pore(see Electric Sensing: on page 10; the last two lines of the abstract, which is just above the 1. Introduction header, which is on page 1; and also see Figures 1(c) and 4);
	(b) controlling the nanopore component to control movement of a charged molecule through the first and second  pores in the Nanopore component simultaneously, wherein each charged molecule translocates into and through the first and second pores of a single nanopore component .
	Zhang, though, does not disclose that chip comprises an array of nanopore components, each as described above.  However, to have the nanopore device of Zhang be a nanopore array device for multiplexed assays and chip comprise an array of nanopore components is prima facie obvious as mere duplication of parts for a multiplied effect (here performing multiple assays simultaneously yet independently from each other in a single compact device).  See MPEP 2144.04(VI)(B).  This is especially so because duplicating nanopore components om a chip of a nanopore device to form a nanopore array device for multiplexed assays was known at the time of the effective filing date of the application.  See, for example, Schembri Figure 5 and paragraphs [0044] and [0046].  
Zhang as modified by Schembri does not specifically disclose having the system of which the nanopore chip is a part further comprise “a processor and a computer-readable medium, comprising instructions that cause the processor to control the array of nanopore components as molecules translocate into and through the first and second pores of each nanopore component…”, although as discussed above Zhang does nevertheless disclose performing these instructions.  As a first matter, assuming that the system of Zhang as modified by Schembri does not comprise a processor and a computer-readable medium, then the control of the array of nanopore components would have to be performed manually, which is likely impossible for even a single nanopore component in light of the seconds or sub-second time scale of the translocation events  (see, for example, Zhang Figures 4(b)-(d)).  So, at the least, to have the system of Zhang as modified by Schembri comprise a processor and a computer-readable medium as claimed is prima facie obvious as just automating a manual activity.  See MPEP 2144.04 (III).  In any event, May discloses a nanopore device for an assay comprising a processor3 and a computer-readable medium, comprising instructions that cause the processor to control a nanopore component within the device as a molecule translocate into and through a pore of the nanopore component.  See in May the Abstract, paragraphs [0101] –[0103], and claim 15.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to adopt the use of a processor and a computer-readable medium in a similar manner as taught by May into the system of Zhang as modified by Schembri to control the nanopore components because using one or more persons to control the nanopore components manually would be very inefficient, if even possible, and would risk large measurement error as response time of seconds or even swifter than one second may be required.  


Claims 1, 3, 6, 35, 37,39, 40, 48, 55, 56, 62, 63, 66, 76, 85, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. WO 2017/165267 A1 (hereafter “Liu”).

Addressing claim 1, Liu discloses a nanopore device for an assay (see the Abstract), comprising: 
a chip (Figure 3P) comprising a nanopore component )of which cross-sectional views are shown in Figures 3Q, 3R,  and 7), wherein each nanopore component comprises:
(a) a first pore (left nanopore 334; paragraph [0058] and Figures 3Q, 3R, and 7) positioned between, and fluidically connecting, a chamber (the Examiner is center hole 354 as this chamber; see Figures 3P, 3Q, and 7, and paragraph [0058])  and 
a first fluidic channel (308a); 
(b) a second pore (right nanopore 334; paragraph [0058] and Figures 3Q, 3R, and 7) positioned between, and fluidically connecting, the chamber
and a second fluidic channel (308b; Figures 3P-3R and 7); wherein the first pore and the second pore are spaced apart from each other by a distance (Figures 3P, 3R, and 7); 
(c) one or more electrodes positioned within the first and second fluidic channels (from the following limitation on claim 3 one of skill in the nanopore senor art would understand that an electrode may be placed in at least one reservoir of each channel –

    PNG
    media_image10.png
    239
    1139
    media_image10.png
    Greyscale

(excerpted from Liu claim 3), and

    PNG
    media_image11.png
    635
    879
    media_image11.png
    Greyscale

),
wherein the one or more electrodes are configured to apply a first voltage across the first pore, and a second voltage across the second pore (this limitation may be inferred from paragraphs [0108] and [00118] ) ; and
(d) one or more sensors configured to detect: a current measurement that
detects capture and partial or full translocation of the molecule into and through the first pore; and a current measurement that detects capture and partial or full translocation of the molecule into and through the second pore (these one or more sensors may be inferred from paragraphs [0097] and [00104] - [00107], which discloses measuring current during translocation of a biomolecule through a nanopore).
Liu, though, does not explicitly disclose for the embodiments of Figures 3A-R and 7 that the nanopore device is a nanopore array device for multiplexed assays and so does not disclose that the chip comprises an array of nanopore components as described above.  However, to have the nanopore device of Liu Figure 3A-R embodiment or Figure 7 embodiment be a nanopore array device for multiplexed assays and chip comprise an array of nanopore components is prima facie obvious as mere duplication of parts for a multiplied effect (here performing multiple assays simultaneously yet independently in a single compact device).  See MPEP 2144.04(VI)(B).  This is especially so because Liu already discloses for other embodiments of the nanopore device duplicating nanopore components om a chip of a nanopore device to form a nanopore array device for multiplexed assays.  See 
Figure 5A and paragraphs [0014] and [0022].  

Addressing claim 3, for the additional limitation of this claim see paragraph [00114] from which one may at least infer a signal processor.


Addressing claim 6, as discussed in the rejection of underlying claim 1 providing multiple nanocomponents in the nanopore device will allow multiple assays to be performed simultaneously yet independently from each other.  Providing at least one electrode (for example, 752a in Figure 7) in the first fluid channel and at least one electrode (for example, 752b) in the second fluid channel has already been discussed in the rejection of claim 1.  As for also providing an electrode in the chamber note electrode 757) .  That the sensor is configured to the sensor is “configured to detect: a voltage between the said electrode within the first fluidic channel and said electrode within the chamber for each nanopore component within the array simultaneously; and a voltage between the said electrode within the second fluidic channel and said electrode within the chamber for each nanopore component within the array simultaneously…” may inferred from  paragraph [00118], which explains 

    PNG
    media_image12.png
    581
    1295
    media_image12.png
    Greyscale



Addressing claim 35, for the additional limitations of this claim see Liu Figures 3J and 3K. 

Addressing claim 37, Liu discloses a nanopore system for performing an assay (see the Abstract), comprising: 
a chip (Figure 3P) comprising a nanopore component (of which cross-sectional views are shown in Figures 3Q, 3R,  and 7), wherein each nanopore component comprises:
(a) a first pore (left nanopore 334; paragraph [0058] and Figures 3Q, 3R, and 7) positioned between, and fluidically connecting, a chamber (the Examiner is center hole 354 as this chamber; see Figures 3P, 3Q, and 7, and paragraph [0058])  and 
a first fluidic channel (308a); 
(b) a second pore (right nanopore 334; paragraph [0058] and Figures 3Q, 3R, and 7) positioned between, and fluidically connecting, the chamber
and a second fluidic channel (308b; Figures 3P-3R and 7); wherein the first pore and the second pore are spaced apart from each other by a distance (Figures 3P, 3R, and 7); 
(c) one or more electrodes positioned within the first and second fluidic channels (from the following limitation on claim 3 one of skill in the nanopore senor art would understand that an electrode may be placed in at least one reservoir of each channel –

    PNG
    media_image10.png
    239
    1139
    media_image10.png
    Greyscale

(excerpted from Liu claim 3), and

    PNG
    media_image11.png
    635
    879
    media_image11.png
    Greyscale

),
wherein the one or more electrodes are configured to apply a first voltage across the first pore, and a second voltage across the second pore (this limitation may be inferred from paragraphs [0108] and [00118] ) ; and
(d) a sensor subsystem configured to detect: a current measurement that
detects capture and partial or full translocation of the molecule into and through the first pore; and a current measurement that detects capture and partial or full translocation of the molecule into and through the second pore (this sensor subsystem may be inferred from paragraphs [0097] and [00104] - [00107], which discloses measuring current during translocation of a biomolecule through a nanopore).
Liu, though, does not explicitly disclose for the embodiments of Figures 3A-R and 7 that the nanopore system is for performing a multiplexed assay and so does not disclose that the chip comprises an array of nanopore components, each as described above.  However, to have the nanopore system of Liu Figure 3A-R embodiment or Figure 7 embodiment be a nanopore system for performing a multiplexed assay and to have the chip comprise an array of nanopore components is prima facie obvious as mere duplication of parts for a multiplied effect (here performing multiple assays simultaneously yet independently in a single compact device).  See MPEP 2144.04(VI)(B).  This is especially so because Liu already discloses for other embodiments of the nanopore system duplicating nanopore components om a chip of a nanopore system to form a nanopore system for performing a multiplexed assay.  See Liu Figure 5A and paragraphs [0014] and [0022].  


Addressing claim 39, as a first matter, the Examiner will note that the relationship of the cell in this claim to the nanopore system of underlying claim 37 is not clear as there is no antecedent basis for “the cell”.  As such the Examiner is broadly interpreting the additional limitation of claim 39 as just requiring that when a nanopore component of the nanopore system is used the molecule to be translocated through the nanopores from a single cell.  So, further, it is not clear how the source of a molecule to be translocated and not even necessarily present in the nanopore system further structurally or compositionally modifies the nanopore system of claim 37.  Thus claim 39 can be rejected don the same basis as claim 37 has been.  
Addressing claim 40, as a first matter, the Examiner will note that the relationship of the cell in this claim to the nanopore system of underlying claim 37 is not clear as there is no antecedent basis for “the cell”.  As such the Examiner is broadly interpreting the additional limitation of claim 40 as just requiring that when a nanopore component of the nanopore system is used the molecule to be translocated through the nanopores from a single cell.  So, further, it is not clear how the source of a molecule to be translocated, such as a neuron or muscle cell, and not even necessarily present in the nanopore system further structurally or compositionally modifies the nanopore system of claim 37.  Thus claim 40 can be rejected don the same basis as claim 37 has been.  


Addressing claim 48, the recited first sensor and second sensor may be inferred from Liu Example 1, paragraphs [00104] – [00107] and Figures 8B and 8D, which most importantly discloses separately sensing current in the first nanopore and in the second nanopore as a molecule translocates through them. 


Addressing claim 55, for the additional limitation of this claim see in Liu paragraph [0003] noting therein “Solid-state nanopores detect molecules by applying a
voltage across the pore, and measuring ionic current flow the through pore.”  So, the current referred to in Liu paragraphs [0104]-[0106] as a molecule translocates a nanopore is understood by the Examiner to be an ionic current.  

Addressing claim 56, as discussed in the rejection of underlying claim 37 providing multiple nanocomponents in the nanopore device will allow multiple assays to be performed simultaneously yet independently from each other.  Providing at least one electrode (for example, 752a in Figure 7) in the first fluid channel and at least one electrode (for example, 752b) in the second fluid channel has already been discussed in the rejection of claim 1.  As for also providing an electrode in the chamber note electrode 757) .  That the sensor is configured to the sensor is “configured to detect: a voltage between the said electrode within the first fluidic channel and said electrode within the chamber for each nanopore component within the array simultaneously; and a voltage between the said electrode within the second fluidic channel and said electrode within the chamber for each nanopore component within the array simultaneously…” may inferred from  paragraph [00118], which explains 

    PNG
    media_image12.png
    581
    1295
    media_image12.png
    Greyscale




Addressing claim 62, for the additional limitation of this claim one may infer from Liu Figures 11(a) that Liu discloses having a distance between an outermost edge of the first fluidic channel and an outermost edge of the second fluidic channel be within the range of 200 µm to 5mm:

    PNG
    media_image13.png
    874
    1054
    media_image13.png
    Greyscale


Additionally, although not needed to meet the claim, the Examiner will note that to have the distance between an opening of the first fluidic channel and an opening of the second fluidic channel be within 200 µm to 5 mm is, in light of Liu Figure 11(a), prima facie obvious as just a change in size or proportion of the chip. See MPEP 2144.04 (IV) (A).



Addressing claim 63, for the additional limitations of this claim see annotated Liu Figure 3P below

    PNG
    media_image14.png
    608
    670
    media_image14.png
    Greyscale


Addressing claim 66, in light of  annotated Liu Figure 3P below 



    PNG
    media_image14.png
    608
    670
    media_image14.png
    Greyscale

and Liu Figure 11A, which provides a refence length scale (note 20 µm index at bottom right-hand corner), 


    PNG
    media_image15.png
    603
    696
    media_image15.png
    Greyscale

it is prima facie obvious as just a change in size or proportion of the chip (see MPEP 2144.04 (IV) (A)) to have the distance between an outermost edge of the first opening of the first fluidic channel and an outermost edge of the first opening of the second fluidic channel range from 100 µm to 500 µm, and the distance between an outermost edge of the second opening of the first fluidic channel and an outermost edge of the second opening of the second fluidic channel ranges from 100 µm to 500 µm


Addressing claim 76, for the claimed diameter range for the first pore and the second pore see Liu paragraph [0048].  As for the claimed length range for the first and second fluidic channels being from 100µm to 500 µm, Liu is silent; however, some sense of a possible length for these fluidic channels may be garnered from Liu 
Figure 11A, noting especially the 20 µm scale therein.  Thus, this claimed length range is prima facie obvious as just a change in size or proportion of the chip (see 
MPEP 2144.04 (IV) (A)).  


Addressing claim 85, for the additional limitations of this claim see Liu Figures 3J and 3K. 

Addressing claim 86, for the additional limitations of this claim see Liu paragraphs {00105] and [00106], noting therein “applied voltage of” 







Claims 7 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 1, 3, 6, 35, 37, 39, 40, 48, 55, 56, 62, 63, 66, 76, 85, and 86 above, and further in view of Aksimentiev.

Addressing claims 7 and 57, Liu does not disclose that the device comprises “a processor configured to: determine from the sensor, the simultaneous presence of the molecule in both pores, and responsive to that determination, to adjust one or more of the first and second voltages to produce a first force and an opposing second force acting on the molecule, wherein the first and second forces control the direction and speed of the molecule translocating through the first and second pores…”, although the Examiner will note that Zhang implicitly discloses  a processor configured to produce a first force and an opposing second force acting on the molecule, wherein the first and second forces control the direction and speed4 of the molecule translocating through the first and second pores.  See Liu paragraphs [00106] ).
Aksimentiev discloses a nanopore device for assay comprising a nanopore component having two side-by-side nanopores through which a biomolecule may be translocated.  This nanopore device further comprises a processor configured as claimed.  See the Abstract, claim 1, Figures 1, 4B, Figure 5B (noting, for example, vectors FL and FR at time t = 0 µs), and Figures 30-32; and paragraphs [0029], [0031], [0042], [0043], and [0048].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the processor in the device of Zhang as modified by Schembri be also configured as disclosed by Aksimentiev

    PNG
    media_image7.png
    204
    433
    media_image7.png
    Greyscale

(Aksimentiev paragraph [0042]).
Also,

    PNG
    media_image8.png
    486
    411
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    106
    433
    media_image9.png
    Greyscale






Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 1, 3, 6, 35, 37, 39, 48, 55, 56, 62, 63, 66, 76, 85, and 86 above, and further in view of Drndic.

Addressing claim 40, Liu does not disclose having the nanopore system be loaded with a single cell as claimed. 
Drndic discloses a nanopore system for performing a multiplexed assay comprising an array of nanopore components and an input chamber in which a cell may be loaded.  See in Drndic the title, Abstract, Figure 33, and paragraph [0202].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to configure the chamber of the nanopore component of the system of Liu to be able to be loaded with a single cell as taught by Drndic because as disclosed by Drndic then the cell can be lysed within the nanopore system. This modification will make the nanopore system more convenient to use as fewer, if any, sample processing steps outside the nanopore system will be needed.  
Although not needed to meet the claim the Examiner will note that one of ordinary skill in the nanopore sensor art would recognize that an opening at the first fluidic channel or at the second fluidic channel or an inlet thereof could just as well be modified receive a single cell for subsequent lysing.   	




Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 1, 3, 6, 35, 37,39, 40, 48, 55, 56, 62, 63, 66, 76, 85, and 86 above, and further in view of May.

Addressing claim 51, Liu does not specifically disclose having the system further comprise “a processor and a computer-readable medium, comprising instructions that cause the processor to control the array of nanopore components as molecules translocate into and through the first and second pores of each nanopore component.”  As a first matter, assuming that the system of Liu does not comprise a processor and a computer-readable medium, then the control of the array of nanopore components would have to be performed manually, which is likely impossible for even a single nanopore component in light of the seconds or sub-second time scale of the translocation events  (see, for example, Liu Figures 8(b) and 8(d)).  So, at the least, to have the system of Liu comprise a processor and a computer-readable medium as claimed is prima facie obvious as just automating a manual activity.  See MPEP 2144.04 (III).  In any event, May discloses a nanopore device for an assay comprising a processor5 and a computer-readable medium, comprising instructions that cause the processor to control a nanopore component within the device as a molecule translocate into and through a pore of the nanopore component.  See in May the Abstract, paragraphs [0101] –[0103], and claim 15.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to adopt the use of a processor and a computer-readable medium in a similar manner as taught by May into the system of Liu to control the nanopore components because using one or more persons to control the nanopore components manually would be very inefficient, if even possible, and would risk large measurement error as response time of seconds or even swifter than one second may be required.  


Addressing claim 52, as computers, such as a personal computer (PC) as mentioned by May (paragraph [0102]), typically contain a microprocessor, the processor in the system of Liu would be expected to contain a microprocessor, if not also a signal processor since Zhang clearly discloses processing signals (see Liu Figures 9A and 9B, for example).  


Addressing claim 53, as the molecule translocates the pores due to the voltages applied among the electrode in the first fluidic channel, the electrode in the chamber, and the  electrode in the second fluidic chamber (see, for example, Liu paragraphs [00105] and [0106]), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application (indeed necessary) to have the processor be “connected to the one or more electrodes of the first and second fluidic channels and the one or more electrodes of the chamber.”



Claims 87 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of May.

Addressing claim 87, Liu discloses a method for controlling a nanopore component on a nanopore chip (see the title, Abstract, Figure 3P, and Example 1 (paragraphs [00104]-[00110]), the method comprising the steps of
(a) performing an assay (Example 1 (paragraphs [00104]-[00110]) on a chip
(Figure 3P) comprising a nanopore component )of which cross-sectional views are shown in Figures 3Q, 3R,  and 7), wherein each nanopore component comprises:
a first pore (left nanopore 334; paragraph [0058] and Figures 3Q, 3R, and 7) positioned between, and fluidically connecting, a chamber (the Examiner is center hole 354 as this chamber; see Figures 3P, 3Q, and 7, and paragraph [0058])  and a first fluidic channel (308a); 
a second pore (right nanopore 334; paragraph [0058] and Figures 3Q, 3R, and 7) 
positioned between, and fluidically connecting, the chamber
and a second fluidic channel (308b; Figures 3P-3R and 7); 
wherein the first pore and the second pore are spaced apart from each other by a
distance (Figures 3P, 3R, and 7);  one or more electrodes positioned within the first and second fluidic channels (from the following limitation on claim 3 one of skill in the nanopore senor art would understand that an electrode may be placed in at least one reservoir of each channel –

    PNG
    media_image10.png
    239
    1139
    media_image10.png
    Greyscale

(excerpted from Liu claim 3), and

    PNG
    media_image11.png
    635
    879
    media_image11.png
    Greyscale

),
wherein the one or more electrodes are configured to apply a first voltage across the first pore, and a second voltage across the second pore (this limitation may be inferred from paragraphs [0108] and [00118] ) ; and
one or more sensors configured to detect: a current measurement that
detects capture and partial or full translocation of the molecule into and through the first pore; and a current measurement that detects capture and partial or full translocation of the molecule into and through the second pore (these one or more sensors may be inferred from paragraphs [0097] and [00104] - [00107], which discloses measuring current during translocation of a biomolecule through a nanopore).
Liu, though, does not explicitly disclose for the embodiments of Figures 3A-R and 7 that the chip comprises an array of nanopore components as described above.  However, to have the nanopore device of Liu Figure 3A-R embodiment or Figure 7 embodiment be a nanopore array device for multiplexed assays and chip comprise an array of nanopore components is prima facie obvious as mere duplication of parts for a multiplied effect (here performing multiple assays simultaneously yet independently in a single compact device).  See MPEP 2144.04(VI)(B).  This is especially so because Liu already discloses for other embodiments of the nanopore device duplicating nanopore components om a chip of a nanopore device to form a nanopore array device for multiplexed assays.  See Figure 5A and paragraphs [0014] and [0022].  
Liu does not specifically disclose having the system of which the nanopore chip is a part further comprise “a processor and a computer-readable medium, comprising instructions that cause the processor to control the array of nanopore components as molecules translocate into and through the first and second pores of each nanopore component…”, although as discussed above Liu does nevertheless disclose performing these instructions   As a first matter, assuming that the system of Liu does not comprise a processor and a computer-readable medium, then the control of the array of nanopore components would have to be performed manually, which is likely impossible for even a single nanopore component in light of the seconds or sub-second time scale of the translocation events  (see, for example, Liu Figures 8(b) and 8(d)).  So, at the least, to have the system of Liu comprise a processor and a computer-readable medium as claimed is prima facie obvious as just automating a manual activity.  See MPEP 2144.04 (III).  In any event, May discloses a nanopore device for an assay comprising a processor6 and a computer-readable medium, comprising instructions that cause the processor to control a nanopore component within the device as a molecule translocate into and through a pore of the nanopore component.  See in May the Abstract, paragraphs [0101] –[0103], and claim 15.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to adopt the use of a processor and a computer-readable medium in a similar manner as taught by May into the system of Liu to control the nanopore components because using one or more persons to control the nanopore components manually would be very inefficient, if even possible, and would risk large measurement error as response time of seconds or even swifter than one second may be required.  






Allowable Subject Matter


Claim 112 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 112 the combination of limitations requires the following steps

    PNG
    media_image16.png
    119
    659
    media_image16.png
    Greyscale

	In contrast, the method of fabricating a nanopore array device of Zhang as modified by Schembri7 for each nanopore component, which comprises paired or dual nanopores, only two channels are formed, both of which are microchannels that do no overlap.  See Zhang Figure 2.
	In contrast, while Liu does disclose an embodiment of a nanopore component that comprises two overlapping channels these channels, which may be microchannels, are the only channels, so there are not four channels as implied by the above recited claim steps.  See Liu Figures 4M-4U (454 is a hole, not  a channel) and paragraphs [0070]-[0079]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             October 1, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Published online: October 17, 2018; see page 10 of 11.
        2 A computer implicitly comprises a processor.
        3 A computer implicitly comprises a processor.
        4 Liu does not directly mention controlling the speed of molecule; however, this strongly suggested, if not implied, as Liu does disclose how the  translocation events should have a minimum duration (paragraph [0115]) and also discloses using different voltages to translocate the molecule (paragraphs [0105] and [0106]).
        5 A computer implicitly comprises a processor.
        6 A computer implicitly comprises a processor.
        7 See especially Zhang Figure 9 and Device Fabrication, which is on pages 9-10.  Note: (a) that although Zhang does not specifically mention “photo resist” and “patterning” these are implied by Zhang’s disclosure of the fabrication involving photolithography, and  (b) that to form an array of nanopores is just duplication of parts (see for example, the rejection of claim 1 above under 35 U.S. 103 ).